                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  HOT SPRINGS DIVISION

UNITED STATES OF AMERICA                                                                PLAINTIFF


v.                                     Case No. 6:19-cr-60007


AMANDA LASTER                                                                         DEFENDANT

                                              ORDER

       Before the Court is Defendant’s Motion for Modification of Conditions of Release. (ECF

No. 24). The government indicated that it does not oppose the motion. The Court finds the matter

ripe for consideration.

       Defendant is charged with social security fraud, in violation of 42 U.S.C. § 408(a)(4).

Defendant is currently awaiting sentencing and, in relevant part, is restricted from traveling outside

the Western District of Arkansas without permission from the United States Probation Office. On

September 20, 2019, Defendant filed the instant motion, asking the Court to modify her conditions

of release to allow her to travel to Hollandale, Mississippi, from September 27, 2019 through

September 29, 2019, to attend a family reunion. Defendant states that she will incur no costs for

the trip, as her family will pay any associated expenses.

       The United States Probation Office has informed the Court that it has no issue with

Defendant’s request. Similarly, the government has informed the Court that it does not oppose the

motion. Accordingly, the Court finds that good cause has been shown for the motion, and the

same will be granted.

       For the above-stated reasons, the Court finds that Defendant’s motion (ECF No. 24) should

be and hereby is GRANTED. The order setting Defendant’s conditions of release (ECF No. 8) is
hereby modified to permit Defendant to travel outside the Western District of Arkansas to

Hollandale, Mississippi, from September 27, 2019 through September 29, 2019, to attend a family

reunion. If needed, Defendant shall provide the United States Probation Office with any required

information to allow it to investigate the environment of the proposed travel destination or to

otherwise ensure that she can be adequately supervised during the trip. All other conditions of

release remain in full force and effect.

       IT IS SO ORDERED, this 25th day of September, 2019.

                                                           /s/ Susan O. Hickey
                                                           Susan O. Hickey
                                                           Chief United States District Judge




                                               2
